This is a renewed application for partial stay of a pretrial order of the District Court of Oklahoma County, Oklahoma, pending filing and disposition of a petition for certiorari. The order enjoined law enforcement officials and other public employees, as well as prosecution and defense counsel, “from disclosing any information or making any comment concerning” a delinquency proceeding then pending in that court against a juvenile. The order also restrained all members of the news media from “publishing, broadcasting or disseminating, in any manner, the name or picture of said minor child in connection with this pending case.” On application for prohibition and mandamus challenging the restraint on the press, the Oklahoma Supreme Court sustained the order. The application for stay here filed by Oklahoma Publishing Co. also challenges only the injunction against publishing the name *968and picture of the minor. It does not challenge the restraint on counsel or public employees; nor does it challenge the Oklahoma statute requiring juvenile proceedings to be held in private unless specifically ordered by the judge to be open to the public.
It appearing that the name and picture of the minor involved in this case were made available to the public as a result of a hearing held at the outset of this case which was in fact open to the press, the application for stay of the order enjoining publication of the name or picture of the minor, presented to Me. Justice White, and by him referred to the Court, is granted pending the timely filing and disposition of a petition for certiorari unless earlier terminated by further order of the Court. Nebraska Press Assn. v. Stuart, 427 U. S. 539, 567-568 (1976); Cox Broadcasting Corp. v. Cohn, 420 U. S. 469, 491, 495 (1975).
Me. Justice Beennan, while not subscribing to this order, would also grant the stay.